                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

 HENRY MAXWELL, JR.                                                               PLAINTIFF


 v.                               Case No. 4:20-cv-00019-LPR


 LEON JAMISON                                                                   DEFENDANT
 Individually and in his Official Capacity


                                          JUDGMENT

         Pursuant to the Order filed on January 16, 2020, it is considered, ordered, and adjudged

that Plaintiff’s Complaint is DISMISSED. Plaintiff’s Motion for Leave to Proceed in forma

pauperis is MOOT. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal taken from this Judgment or the accompanying Order would not be taken in good

faith.

         IT IS SO ADJUDGED this 16th day of January 2020.



                                                    Lee P. Rudofsky
                                                    UNITED STATES DISTRICT JUDGE
